Exhibit 10.1

EMPLOYMENT SEPARATION AGREEMENT

This Agreement (“Agreement”), made effective as of August 5, 2016, (the
“Effective Date”), by and between StoneMor GP LLC, a Delaware limited liability
company (the “Company”), and David Meyers (“Meyers”).

W I T N E S S E T H:

WHEREAS, Meyers has been an employee of the Company since October 22, 2013,
serving in the position of Chief Operating Officer; and

WHEREAS, the Company and Meyers have agreed that he will resign from his current
full-time position with the Company as of August 5, 2016 (the “Resignation
Date”); and

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

  1. Resignation

1.01 Effective on the Resignation Date, Meyers hereby submits his resignation as
Chief Operating Officer of the Company and StoneMor Partners L.P., and submits
his resignation from similar executive positions of any of the Company’s
subsidiaries and affiliated entities, as well as any and all other executive or
other positions he may then hold in any such subsidiaries and affiliates,
including, but not limited to, any positions he might hold as director, trustee,
manager or governor of any of the Company’s subsidiaries or affiliates.

 

  2. Employee Compensation

 

2.01 Meyers shall receive a cash payout of his accrued and unused vacation for
2016.

 

  3. Termination of Employment

3.01 Meyers’s employment hereunder shall terminate on the Resignation Date:

3.02 The obligations of the Company upon termination of employment are as
follows:

a. If Meyers remains employed until the Resignation Date, Meyers shall be
entitled to the following:

i. Base Salary earned but not paid prior to the Resignation Date; and

ii. The Severance Package described in paragraph 4.01, below.

3.03 Any payment under Paragraph 3.02 hereof shall be in lieu of any other
severance, bonus or other payments (other than earned or vested benefits) to
which Meyers might then be entitled pursuant to any other agreement, benefit
plan or program of the Company or any statutory, common law or other claim.

 

  4. Severance Package and Duties During Severance Period

4.01 Provided that Meyers executes this Agreement and the release of all claims
which is attached hereto as Appendix A, re-affirms that release following
termination of his employment with the Company, does not revoke his acceptance
in accordance with paragraph 9.03 below, and complies with his agreement to not
disparage the Company as set forth in paragraph 7, below, and keeps the terms of
this Agreement confidential, Meyers shall receive a Severance Package consisting
of:

4.01.1 Fifty-two (52) weeks’ base salary, less normal withholdings and
deductions, payable over the period August 6, 2016 to August 5, 2017 (the
“Severance Period”) on the Company’s normal payroll schedule;

4.01.2 If Meyers elects COBRA continuation coverage, payment of Meyers’s COBRA
premium for individual and dependent coverage for the months of September, 2016
through August, 2017, inclusive;



--------------------------------------------------------------------------------

4.01.3 Payment to Meyers in the gross amount of $26,689.80, which includes
relocation expenses, premiums for Meyers’ life insurance policy through the
Severance Period and two (2) weeks’ of un-accrued, unearned 2016 vacation, to be
paid on the Company’s first payroll period subsequent to the expiration of the
revocation period referred to in Paragraph 9.03, below; and

4.01.4 Meyers will continue to vest in his UARs in accordance with the terms of
the Unit Appreciation Rights Agreement dated October 22, 2013.

4.02 Meyers will remain available on an as-needed basis without additional
compensation to provide reasonable assistance concerning questions that might
arise relating to the work he performed for the Company, which shall include but
not be limited to, providing statements, affidavits, declarations and/or
deposition as well as testimony at hearings and/or trials with respect to any
judicial proceeding, arbitration, administrative proceeding, government
investigation or inquiry or internal audit in which the Company may be or become
involved.

 

  5. Continued Obligation of Confidentiality

5.01 Except as authorized by applicable law (including, but not limited to, SEC
Regulation § 240.21F-17), Meyers, while employed by the Company and thereafter
without limit as to time, will not (other than in the regular course and in
furtherance of the Company’s business) divulge, furnish or make available to any
person any knowledge or information with respect to the business or affairs of
the Company which is confidential, including, without limitation, “know-how,”
trade secrets, customer lists, pricing policies, operational methods, marketing
plans or strategies, product development techniques or plans, business
acquisition or disposition plans, new personnel employment plans, methods,
technical processes, designs and design projects, inventions and research
projects and financial budgets and forecasts of the Company except
(1) information which at the time is available to others in the business or
generally known to the public other than as a result of disclosure by the
Company not permitted hereunder, and (2) when required to do so by a court of
competent jurisdiction, by any governmental agency or by any administrative body
or legislative body (including a committee thereof) with purported or apparent
jurisdiction to order Meyers to divulge, disclose or make accessible such
information. All memoranda, notes, lists, records, electronically stored data,
recordings or videotapes and other documents (and all copies thereof) made or
compiled by Meyers or made available to Meyers (whether during his employment by
the Company or by any predecessor thereof) concerning the business of the
Company or any predecessor thereof shall be the property of the Company and
shall be delivered to the Company promptly upon the termination of employment.

5.02 Meyers acknowledges that all developments, including, without limitation,
inventions, patentable or otherwise, trade secrets, discoveries, improvements,
ideas and writings that alone or jointly with others Meyers may conceive, make,
develop or acquire during the period of his employment by the Company and any
predecessor thereof (collectively, the “Developments”), are and shall remain the
sole and exclusive property of the Company and Meyers hereby assigns to the
Company all of his right, title and interest in all such Developments. Meyers
shall promptly and fully disclose all future Developments to the Company’s
Board, and, at any time upon request and at the expense of the Company, shall
execute, acknowledge and deliver to the Company all instruments that the Company
shall prepare, give evidence, and take all other actions that are necessary or
desirable in the reasonable opinion of the Company’s counsel, to enable the
Company to file and prosecute applications for and to acquire, maintain and
enforce all letters patent, trademark registrations or copyrights covering the
Developments in all countries in which the same are deemed necessary.

5.03 Meyers acknowledges that irreparable injury would be sustained by the
Company in the event of his breach of any of the covenants contained in this
Paragraph 5, which injury could not be remedied adequately by the recovery of
damages in an action at law. Accordingly, Meyers agrees that, upon a breach or
threatened breach by him of any of such covenants, the Company shall be
entitled, in addition to and not in lieu of any and all other remedies, to an
injunction to be issued by any court of competent jurisdiction restraining the
commission or continuance of any such breach or threatened breach upon minimal
bond, with or without surety, and that such an injunction will not work an undue
hardship on him. Further, any proven breach by Meyers shall result in the
forfeiture of any remaining severance payments or benefits due to Meyers
hereunder.



--------------------------------------------------------------------------------

5.04 Except as legally required, the Company and Meyers shall not discuss or
disclose to any third party (a) the terms of this Agreement or (b) the
circumstances leading to the execution of this Agreement. Notwithstanding the
foregoing, the parties may state that they have parted ways amicably.

5.05 The provisions of this Paragraph 5 shall survive the termination of this
Agreement, without regard to the reasons therefore.

 

  6. Reimbursement of Business Expenses

Upon termination of employment, Meyers shall be entitled to reimbursement of
business expenses in accordance with the Company’s policy.

 

  7. Non-disparagement

Meyers shall not make or cause to be made, whether orally or in writing, any
statement which disparages the Company or affiliates or its or their officers or
directors in their business, personal or professional dealings.

 

  8. Requests for References

In response to any requests for references from prospective employers, the
Company will follow its established practice of directing such requests to Human
Resources, which will verify dates of employment, positions held and, upon
request, last annual salary, and will tell the inquiring party that it is
Company policy to provide only such information.

 

  9. Miscellaneous

9.01 This Agreement shall be construed and enforced in accordance with the laws
of, the State of Delaware without reference to principles of conflict of laws.
The parties consent to the jurisdiction and venue of the state courts in Bucks
County, Pennsylvania and of the United States District Court for the Eastern
District of Pennsylvania, for any action to enforce the terms of this Agreement.

9.02 This Agreement shall incorporate the complete understanding and agreement
between the parties with respect to the subject matter hereof and, with the
exception of the Confidentiality and Non-Compete Agreement executed by Meyers on
October 10, 2013, which terms remain in full force and effect, supersede any and
all other prior or contemporaneous agreements, written or oral, between Meyers
and the Company or any predecessor thereof with respect to such subject matter.
No provision hereof may be modified or waived except by a written instrument
duly executed by Meyers and the Company with the express approval of the
Company’s Board or the Company’s Compensation Committee.

9.03 Meyers acknowledges that before entering into this Agreement he has
received a reasonable period of time, not less than 21 days, to consider this
Agreement and has had sufficient time and an opportunity to consult with any
attorney or other advisor of his choice in connection with this Agreement and
all matters contained herein, and that he has been advised to do so if he so
chooses. Meyers further acknowledges that this Agreement and all terms hereof
are fair, reasonable and are not the result of any fraud, duress, coercion,
pressure or undue influence exercised by the Company, that he has approved and
entered into this Agreement and all of the terms hereof on his own free will,
and that no promises or representations have been made to him by any person to
induce him to enter into this Agreement other than the express terms set forth
herein. Meyers understands that he has seven (7) calendar days from the date he
signs this Agreement and Release, and from the date he re-affirms the Release
following termination of employment, to revoke his acceptance of the Agreement,
by giving written notice in accordance with paragraph 10.06 below.

9.04 The Company shall be entitled to deduct and withhold from all compensation
payable to Meyers pursuant to this Agreement all amounts required to be deducted
and withheld therefrom pursuant to any present or future law, regulation or
ordinance of the United States of America or any state or local jurisdiction
therein or any foreign taxing jurisdiction.

9.05 Paragraph headings are included in this Agreement for convenience of
reference only and shall not affect the interpretation of the text hereof.



--------------------------------------------------------------------------------

9.06 Any and all notices, demands or other communications to be given or made
hereunder shall be in writing and shall be deemed to have been fully given or
made when personally delivered, or on the third business day after mailing from
within the continental United States by registered mail, postage prepaid,
addressed as follows:

If to the Company:

3600 Horizon Blvd

Trevose, PA 19053

Attention: Lawrence Miller, President & CEO

If to Meyers:

13 Nathan Court

Newtown, PA 18940

with a copy to his attorney by e-mail and U.S. mail, first class, postage
prepaid:

Either party may change the address to which any notices to it shall be sent by
giving to the other party written notice of such change in conformity with the
foregoing.

9.07 This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which together shall constitute one and
the same instrument.

9.08 This Agreement may be assigned by the Company to, and shall inure to the
benefit of, any successor to substantially all the assets and business of the
Company as a going concern, whether by merger, consolidation or purchase of
substantially all of the assets of the Company or otherwise, provided that such
successor shall assume the Company’s obligations under this Agreement. Because
this Agreement involves the performance of personal services by Meyers, it may
not be assigned by Meyers. This Agreement shall inure to the benefit of and be
enforceable by Meyers’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

IN WITNESS WHEREOF, the Company and Meyers have executed this Agreement on the
dates set forth below.

 

STONEMOR GP LLC By:  

/s/ Lawrence Miller

Name:   Lawrence Miller Title:   President and Chief Executive Officer Date:  
August 9, 2016

DAVID MEYERS

 

/s/ David Meyers

Date:   August 9, 2016



--------------------------------------------------------------------------------

APPENDIX A

GENERAL RELEASE

In consideration of the Employment Separation Agreement I have entered into with
StoneMor GP LLC, a Delaware limited liability company (the “Company”), with an
effective date of August 5, 2016, I, DAVID MEYERS, hereby release the Company
and all of its past, present, and future divisions, subsidiaries, parents,
affiliates, joint ventures and other related entities, and all of their
respective past, present, and future directors, officers, agents, employees,
benefit plans, plan administrators and other plan fiduciaries, successors and
assigns (collectively, the “Released Parties”), from any and all claims
occurring prior to my execution or to my re-affirmation of this General Release,
as the case may be, and arising out of my employment with the Company or my
separation from that employment. This General Release is to be broadly construed
to encompass all claims of any kind or character whatsoever, whether known or
unknown, relating to my employment with the Company or my separation from that
employment based upon any matter occurring prior to my execution of this General
Release, and prior to my re-affirmation of this General Release, as the case may
be, including, but without limiting the generality of the foregoing, any and all
claims under the Age Discrimination in Employment Act, the Older Workers
Benefits Protection Act, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Americans with Disabilities Act, the Rehabilitation Act
of 1973, Executive Order 11246 and 11375, the Employee Retirement Income
Security Act (other than claims relating to vested benefits), the Worker
Adjustment and Retraining Notification Act, the Family and Medical Leave Act,
the Fair Labor Standards Act, the Pennsylvania Human Relations Act, and any
other federal, state or local constitution, statute, regulation, or ordinance,
and any and all common law claims including, but not limited to, claims for
wrongful or retaliatory discharge, intentional infliction of emotional distress,
negligence, defamation, invasion of privacy, salary, wages, bonuses, severance
pay and benefits not specifically recited in the Employment Separation
Agreement, and breach of contract. The claims I am releasing also include all
claims for retaliation under any of the laws described above, and any claims for
attorney’s fees arising out of any of the above. This release applies to all
claims whether or not I am now or ever was aware that they existed, and also to
the continuing or future consequences of those claims.

Excluded from the scope of this General Release are: (1) any claims for defense
or indemnification under any insurance policies, Company by-laws or applicable
law relating to my employment; (2) any rights to workers’ compensation benefits
or unemployment compensation benefits; (3) claims that under applicable law
cannot be released; (4) claims to enforce the Employment Separation Agreement;
and (5) vested rights or interests under any retirement, UAR, equity or other
benefit plans in which I participate.

Notwithstanding the broad scope of the General Release, the General Release is
not intended to bar any claims that, as a matter of law, whether by statute or
otherwise, may not be waived, such as claims for workers’ compensation benefits,
unemployment insurance benefits, and any challenge to the validity of Employee’s
release of claims under the ADEA or the Dodd-Frank Wall Street Reform and
Consumer Protection Act (“Dodd-Frank”) as set forth in this Agreement. Nothing
in this Agreement is intended to interfere with administrative proceedings,
provided however, that Employee expressly releases and waives any and all rights
to recovery of any type, including back pay, front pay, compensatory damages,
liquidated or punitive damages, attorney’s fees, reinstatement, or any other
benefit, in any administrative or court action, whether state or federal, and
whether brought by Employee or on Employee’s behalf, related in any way to the
matters released herein. This Agreement does not waive or release any rights or
claims that Employee may have under the ADEA or Dodd-Frank that arise after the
execution of this Agreement.

I further understand and acknowledge that:

a. This General Release applies to, among other things, any and all claims I
have against the Released Parties under the Federal Age Discrimination in
Employment Act (ADEA);

b. The General Release is given in exchange for good and valuable consideration
to which I would not otherwise have a right;

c. This General Release does not waive any rights or claims arising after both
the date I sign it and the date I re-affirm my signature;



--------------------------------------------------------------------------------

d. I have been advised to and have been given ample opportunity to consult with
an attorney prior to signing this General Release;

e. I have been allowed at least twenty-one (21) days from the date I received
this General Release to sign it;

f. I may revoke this General Release by giving written notice to the Company
within seven (7) days after I sign it, or within seven (7) days after I
re-affirm my signature; and

I further acknowledge that I am signing this General Release knowingly and
voluntarily, and without reliance upon any representations or promises of any
kind other than those contained in the Employment Separation Agreement.

 

/s/ DAVID MEYERS

DAVID MEYERS

  

8-9-16

Date

SIGNATURE RE-AFFIRMED:   

/s/ DAVID MEYERS

DAVID MEYERS

  

8-9-16

Date